PER CURIAM.
Appellant challenges the order withholding adjudication and sentencing her to 180 days of community control. We agree with appellant’s contention that the evidence was insufficient to convict her of grand theft, and reverse her conviction for that offense. We find no error in appellant’s conviction and sentence on the burglary charge and, therefore, affirm that conviction.
In order to establish grand theft, the state must prove that the property taken has a value of $300 or more. § 812.014(l)(c)l, Fla. Stat. (1993). The only evidence presented by the state was that a radar detector and wallet were taken from the victim’s vehicle. Since there was no evidence that the property was worth $300 or more, the evidence was insufficient to prove the offense of grand theft. M.H. v. State, 614 So.2d 657 (Fla. 2d DCA 1993). Accordingly, appellant’s conviction for grand theft is reduced to petit theft.
Affirmed in part, reversed in part.
RYDER, A.C.J., and CAMPBELL and FRANK, JJ., concur.